Krupansky, J.,
dissenting. While I agree the instant action was grounded in tort, I disagree with the majority as to when the cause of action accrued. I, therefore, respectfully dissent.
In my opinion, appellants’ cause of action accrued at the latest on April 1, 1973, the date appellants renewed the policy. It was on that date appellees allegedly committed a wrongful act by failing to procure the requested coverage. At that point, appellants had a right of action against appellees. If they had discovered the omission which was apparent on the face of their policy, they could have pursued appellees for the difference in value between a policy which included the requested coverage and the value of the policy as issued. Since the alleged wrongful act and the accrual of appellants’ right of action occurred more than four years before appellants filed the instant lawsuit, appellants’ suit is barred by the statute of limitations. I would, therefore, affirm the judgment of the Court of Appeals.
Locher, J., concurs in the foregoing dissenting opinion.